Title: Treasury Department Circular to the Collectors of the Customs, 22 January 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,January 22d, 1793.
Sir,

Enclosed is an act, entitled, “An act concerning the registering and recording of ships or vessels,” passed the 31st of December last.
This act is to take effect after the last days of March next. The forms of the certificates of Registry therein prescribed, will be immediately prepared and transmitted by the Register of the Treasury.
Copies of all certificates which shall be granted pursuant to the said act, are directed to be transmitted to the Register of the Treasury, once in three months. Memorandums of changes of masters, and all original certificates which shall be surrendered to be cancelled, are after the last day of March next, likewise to be transmitted to the said Register. But this must be done from time to time as such incidents shall occur; conforming with regard to the last mentioned originals to my circular instruction of the 2d of January 1792.
The Schooner Fame, of Newbury Port, having met with an accident in the West-Indies in August last, proof has been made by the master, of the loss of her Certificate No. 10, which was granted by the Collector of Newbury Port on the 25th of April 1791, to William Coombs, owner, Solomon Haskel, master. But as it is reported that the vessel has since been taken up and carried into the Island of Tortola, there is a probability of the certificate being saved. This information is therefore given, in case the document should again make its appearance in any way, that it may be detained and the circumstance communicated to me.
With great consideration,   I am, Sir,   Your obedient Servant,

A Hamilton.
